DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 23 September 2021 has been received and entered.  Claims 1 and 14 have been amended, claims 16-17 have been added and claims 2-13 and 15 have been canceled.  Claims 1, 14 and 16-17 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments field 23 September 2021 have been fully considered but are not found persuasive.

Election/Restrictions
Applicant is reminded of the election of SEQ ID NO:5 for the FGF21 variant in the reply filed 09 June 2021.  

Specification
Applicant’s amendment to the title has been received and entered. 
Improper Markush
Claims 1 and 14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of SEQ ID NO:4 and 5 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the proteins of SEQ ID NO:4 and 5 have distinct structures based on their amino acid sequences and no identified single structural similarity which is responsible for a common use has been identified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Boettcher et al. (US Pat. No. 9,006,400) in view of Singhania et al. (HIV/AIDS – Research and Palliative Care  3:  135-143, 2011).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 

Boettcher et al. disclose an FGF21 variant which has the amino acid sequence of SEQ ID NO:5 (see SEQ ID NO:11 of Boettcher et al.).  This FGF21 variant is fused to an Fc as a fusion protein which has the amino acid sequence of SEQ ID NO:5.  Boettcher et al. also teach conjugation of the FGF21 variant to PEG (see columns 34-35).  Boettcher et al. also teaches that the FGF21 variant may be used to treat dyslipidemia (see at least column 2, line 57). Boettcher et al. does not teach the use of the FGF21 variant for treating HIV-HAART induced partial lipodystrophy. 
Singhania et al. teach that HIV patients receiving antiretroviral therapy can experience HIV-associated lipodystrophy.  HIV-HAART induced partial lipodystrophy is a condition in which patients taking antiretroviral agents for HIV develop lipodystrophy syndrome. This syndrome includes dyslipidaemia associated with insulin resistance.  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to employ the FGF21 variant of Boettcher et al. in a method of treating HIV-HAART induced partial lipodystrophy because Boettcher et al. teach its application in the treatment of dyslipidemia and HIV-HAART lipodystrophy syndrome includes dyslipidemia associated with insulin resistance. One would have a reasonable expectation of success because the FGF21 variants of Boettcher et al. treat conditions of insulin resistance as well as dyslipidaemia and therefore, one would 

Response to Arguments
	Applicant argues at page 7 of the response that neither Boettcher et al. nor Singhania et al. teach the selection of the specific FGF21 protein variant Fc Fusion protein V103 or V101 for treating the specific disorder HIV-HAART induced partial lipodystrophy.  Applicant asserts that there is no reason to independently select these specific fusion proteins for the treatment of this specific disorder, based even on the combination of these references.  
	Applicant’s arguments have been fully considered, but are not found persuasive.  Boettcher et al. clearly identify the FGF21 variant of SEQ ID NO:11 as an FGF21 molecule with desirable properties as this protein was the subject of the issued patent (see claim 2 of ‘400) as were Fc fusions with this variant (see claim 3). One of ordinary skill in the art at the time of the instant invention would clearly select the preferred embodiment of FGF21 variant especially because this variant is the patented product of the claims.  Additionally, Boettcher et al. clearly teach that the FGF21 variants are useful for treating conditions of dyslipidemia (see column 2, line 57, column 4, line 22, column 20, line 34, column 44, line 34) as well as teaching that biologically active variants are defined as possessing an activity of the wild-type FGF21 protein which includes reducing lipid levels in liver (see column 18, lines 29-46).  Boettcher et al. in ‘400 further define dyslipidemia at column 21, lines 42-47 as being a disorder of lipoprotein metabolism and may be manifested by elevation of the total cholesterol, low-
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647